*229MEMORANDUM **
Raghbir Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming the order of an immigration judge (“U”) denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture. We dismiss the petition for review.
We may review a final order of removal only if an alien has exhausted all available administrative remedies. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004). Although the IJ’s decision was based solely on an adverse credibility finding, Singh did not challenge that finding in either his brief or his notice of appeal to the BIA. Singh therefore failed to exhaust the issues he presents in his brief to this court, and we are precluded from exercising jurisdiction over the petition. See Zara v. Ashcroft, 383 F.3d 927, 930-31 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.